Examiner’s Statement of Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 20-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 20 is allowable is because the closest prior art of record, US 2009/0093216 by Sun et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a user equipment that includes: a baseband processor wherein the baseband processor is configured to cause the UE to: for multi-carrier configurations communication with a base station, receive on two or more carriers of a plurality of carriers, wherein each carrier of the plurality of carriers is aligned with a respective frequency raster location, wherein respective frequency raster locations of adjacent carriers are separated by integer multiples of a defined frequency raster size, wherein the defined frequency raster size is not divisible by a defined subcarrier spacing an integer number of times, and wherein spacing between adjacent carriers of the two or more carriers is divisible an integer number of times by each of the defined subcarrier spacing and the defined frequency raster size.

The primary reason independent claim 27 is allowable is because the closest prior art of record, US 2009/0093216 by Sun et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a user equipment (UE), comprising: a baseband processor wherein the baseband processor is configured to cause the UE to: receive frequency adjacent first and second carriers according to a multiple carrier configuration in a portion of downlink subframes, wherein the first carrier is received at a first frequency location aligned with a first frequency raster location, wherein the second carrier is received at a second frequency location aligned with a second frequency raster location, wherein carrier spacing of the first and second carriers is given by first and second frequency raster locations, respectively, and is divisible an integer number of times of a defined frequency raster and a defined subcarrier spacing; and wherein bandwidths of the first and second carriers are each integer multiples of a defined frequency raster size and not integer multiples of the defined subcarrier spacing, wherein the defined frequency raster size is not divisible by the defined subcarrier spacing an integer number of times, and wherein the defined subcarrier spacing is a subcarrier spacing in an orthogonal frequency division multiplexing (OFDM) transmission scheme.

The primary reason independent claim 34 is allowable is because the closest prior art of record, US 2009/0093216 by Sun et al., fails to teach or fairly suggest either alone or in combination with the prior art of record method of spacing carriers by a user equipment that includes receiving a plurality of carriers for communication with a plurality of mobile stations, wherein each carrier of the plurality of carriers is aligned with a respective frequency raster location, wherein respective frequency raster locations of adjacent carriers are separated by integer multiples of a defined frequency raster size, and wherein the defined frequency raster size is not divisible by a defined subcarrier spacing an integer number of times; and for multi-carrier configurations communication with at least one mobile station of the plurality of mobile stations, receiving on two or more carriers of the plurality of carriers, wherein spacing of the respective frequency raster locations of adjacent carriers of the two or more carriers is divisible an integer number of times by each of the defined subcarrier spacing and the defined frequency raster size.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 7680211 pertains to a method for constructing architectures for multiple input transmit and multiple output receive (MIMO) systems with generalized orthogonal space-time codes and generalizations of the transmission matrix 
US 2009/0202006 pertains to a multi-carrier transmitter that includes a processor operable to receive a plurality of baseband signals that correspond to a separate data communication
US 2009/0257533 pertains to a receiver receives and front-end processes a plurality of component carrier signals, each carrier spaced apart in frequency. 
US 2009/0202010 pertains to a method of aligning sub-carriers of radio signals of two adjacent frequency channels 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466